                                                                                                   FILED
                                                                                          2018 Oct-03 PM 01:26
                                                                                          U.S. DISTRICT COURT
                                                                                              N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                        NORTHEASTERN DIVISION


JANE DOE 1, JANE DOE 2, and }
JANE DOE 3, et al.,         }
                            }
     Plaintiffs,            }
                            }                       Case No.: 2:16-cv-01477-MHH
v.                          }
                            }
G&M, LLC, d/b/a FOXX TAILS, }
and Gail Rodgers,           }
                            }
     Defendants.


                             MEMORANDUM OPINION

       This opinion concerns a proposed FLSA settlement.                  In the complaint,

plaintiffs Jane Doe 1, Jane Doe 2, and Jane Doe 3 contend that defendants G&M,

LLC d/b/a Foxx Tails and Gail Rodgers violated provisions of the Fair Labor

Standards Act, 29 U.S.C. §§ 201 et seq.1 The parties have agreed to settle the

plaintiffs’ FLSA claims, and the parties have asked the Court to approve the terms

of the proposed settlement. (Doc. 54). For the reasons stated below, the Court

approves the settlement because it is a fair and reasonable compromise of a bona

fide dispute.



1
  The Court denied Foxx Tail’s motion to compel the plaintiffs to litigate this action in their
actual names. (Doc. 33).
                                              1
        I.   BACKGROUND

      Jane Doe 1 and Jane Doe 2 filed this action on September 8, 2016, and later

amended the complaint to add Jane Doe 3 as a plaintiff. (Doc. 1; Doc. 13). Each

plaintiff worked as a dancer at Foxx Tails, a lounge and night club. (Doc. 13, p. 4).

Jane Doe 1 worked at Foxx Tails in September and October of 2015. (Doc. 13, p.

3). Jane Doe 2 worked at Foxx Tails in September and October of 2015. (Doc. 13,

p. 3). Jane Doe 3 worked at Foxx Tails from February of 2014 to May of 2016.

(Doc. 13, p. 3).

      The plaintiffs allege that Foxx Tails violated the FLSA, 29 U.S.C. § 206, et

seq., by failing to pay the plaintiffs the required minimum wage for each hour

worked. (Doc. 13, pp. 5, 18). According to the plaintiffs, Foxx Tails classified the

plaintiffs as independent contractors, did not pay the plaintiffs minimum wage, and

retained portions of plaintiffs’ tips. (Doc. 13, pp. 18-26). Foxx Tails denies that it

violated the FLSA. (Doc. 39, p. 14). Foxx Tails argues that the plaintiffs were

independent contractors who are not entitled to recover under the FLSA. (Doc. 54,

p. 3). Moreover, Foxx Tails contends that even if the plaintiffs were employees,

there are no records of the number of shifts the plaintiffs worked, the portion of

tips the plaintiffs paid, or the number of private dances the plaintiffs performed.

(Doc. 54, p. 3). Foxx Tails has raised several affirmative defenses and a counter

claim for unjust enrichment. (Doc. 39, pp. 11-15).


                                          2
      With the assistance of a mediator, the parties negotiated a settlement of the

plaintiffs’ FLSA claims. (Doc. 54, p. 2). In exchange for dismissal of the FSLA

claims against it with prejudice, Foxx Tails has agreed to settle the plaintiffs’

FLSA claims for a sum of $23,800.00. (Doc. 54, p. 5). The $23,800.00 consists of

Jane Doe 1 receiving $1,100.00, Jane Doe 2 receiving $16,000.00, and Jane Doe 3

receiving $6,700.00. (Doc. 54, p. 5). Additionally, Foxx Tails will reimburse

plaintiffs’ expenses totaling $1,290.99 and pay an attorney’s fee of $21,909.01.

(Doc. 54, p. 4).

      On this record, the Court considers the parties’ motion to approve the

proposed settlement of the plaintiffs’ FLSA claims.

       II.   DISCUSSION

      “Congress enacted the FLSA in 1938 with the goal of ‘protect[ing] all

covered workers from substandard wages and oppressive working hours.’”

Christopher v. SmithKline Beecham Corp., 567 U.S. 142, 147 (2012) (quoting

Barrentine v. Arkansas-Best Freight Sys., Inc., 450 U.S. 728, 739 (1981)); see also

29 U.S.C. §§ 202, 207(a). Congress designed the FLSA “to ensure that each

employee covered by the Act would receive ‘[a] fair day’s pay for a fair day’s

work’ and would be protected from ‘the evil of ‘overwork’ as well as ‘underpay.’’”

Barrentine, 450 U.S. at 739 (emphasis in original). In doing so, Congress sought

to protect, “the public’s independent interest in assuring that employees’ wages are


                                         3
fair and thus do not endanger ‘the national health and well-being.’” Stalnaker v.

Novar Corp., 293 F. Supp. 2d 1260, 1264 (M.D. Ala. 2003) (quoting Brooklyn Sav.

Bank v. O’Neil, 324 U.S. 697, 706 (1945)).

      If an employee proves that her employer violated the FLSA, the employer

must remit to the employee all unpaid wages or compensation, liquidated damages

in an amount equal to the unpaid wages, a reasonable attorney’s fee, and costs. 29

U.S.C. § 216(b). “FLSA provisions are mandatory; the ‘provisions are not subject

to negotiation or bargaining between employer and employee.’” Silva v. Miller,

307 Fed. Appx. 349, 351 (11th Cir. 2009) (quoting Lynn’s Food Stores, Inc. v. U.S.

ex. rel. U.S. Dep’t of Labor, 679 F.2d 1350, 1352 (11th Cir. 1982)); see also

O’Neil, 324 U.S. at 707. “Any amount due that is not in dispute must be paid

unequivocally; employers may not extract valuable concessions in return for

payment that is indisputably owed under the FLSA.” Hogan v. Allstate Beverage

Co., Inc., 821 F. Supp. 2d 1274, 1282 (M.D. Ala. 2011).

      Consequently, parties may settle an FLSA claim for unpaid wages only if

there is a bona fide dispute relating to a material issue concerning the claim. To

compromise a claim for unpaid wages, the parties must “present to the district

court a proposed settlement, [and] the district court may enter a stipulated

judgment after scrutinizing the settlement for fairness.” Lynn’s Food, 679 F.2d at

1352; see also Hogan, 821 F. Supp. 2d at 1281-82. “[T]he parties requesting


                                        4
review of an FLSA compromise must provide enough information for the court to

examine the bona fides of the dispute.” Dees v. Hydradry, Inc., 706 F. Supp. 2d

1227, 1241 (M.D. Fla. 2010). The information that the parties provide should

enable the Court “to ensure that employees have received all uncontested wages

due and that they have received a fair deal regarding any additional amount that

remains in controversy.” Hogan, 821 F. Supp. 2d at 1282. “If a settlement in an

employee FLSA suit does reflect a reasonable compromise over issues, such as

FLSA coverage or computation of back wages, that are actually in dispute,” then a

court may approve a settlement. Lynn’s Food, 679 F.2d at 1354; see also Silva,

307 Fed. Appx. at 351 (emphasizing that a proposed settlement must be fair and

reasonable).

      Based on the Court’s review of the parties’ motion for approval of their

proposed settlement agreement and the information that the parties provided to the

Court during the September 24, 2018 conference concerning the proposed

settlement, the Court finds that there is a bona fide dispute in this matter that

supports the proposed settlement. The parties dispute whether the plaintiffs are

employees entitled to wages under the FLSA or independent contractors. (Doc. 39,

p. 14; Doc. 43, p. 2). Foxx Tails also challenges the plaintiffs’ ability to prove the

hours that they worked because there are no records of those hours, but if the

plaintiffs are employees, then the defendant was obligated to maintain records of


                                          5
the plaintiffs’ hours. Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 686-88

(1946). These bona fide disputes support the parties’ proposed settlement.

      The Court finds that the method used to calculate the plaintiffs’ disputed

wages is fair and reasonable under the circumstances of this case. The settlement

proceeds of $1,100.00 for Jane Doe 1, $16,000.00 for Jane Doe 2, and $6,700.00

for Jane Doe 3 represent a fair and reasonable compromise based on the existing

evidence regarding unpaid wages. (Doc. 54, p. 4). The amount of a damage award

is uncertain because there is little documentation of the hours worked, pay given,

or tips received by the plaintiffs. (Doc. 54, p. 3).

      The parties also negotiated an attorney’s fees of $21,909.01. (Doc. 54, p. 4).

The “FLSA requires judicial review of the reasonableness of counsel’s legal fees to

assure both that counsel is compensated adequately and that no conflict of interest

taints the amount the wronged employee recovers under a settlement agreement.”

Silva, 307 Fed. Appx. at 351 (citing Lynn’s Food, 679 F.2d at 1352); see also

Briggins v. Elwood TRI, Inc., 3 F. Supp. 3d 1277, 1290 (N.D. Ala. 2014) (noting

that even where payment of attorney’s fees does not reduce the compensation

negotiated for and payable to an FLSA plaintiff, “the court is required to review for

fairness and approve the fee and expenses proposed to be paid by the defendants in

the settlement.”). Based on its review of the record, the Court finds that the

attorney’s fee of $21,909.01 is fair and reasonable. It does not appear that this fee


                                           6
award compromises the plaintiffs’ recovery. Accordingly, the Court finds that the

agreed attorney’s fee adequately compensates plaintiffs’ counsel and does not taint

plaintiffs’ recovery.

      The Court does not approve the broad release language that the parties

propose in Section 1(A) of the settlement agreement, (Doc. 54, pp. 9-10), because

the provision violates the legislative purposes of the FLSA. An employer may not

“‘use an FLSA claim (a matter arising from the employer’s failing to comply with

the FLSA) to leverage a release from liability unconnected to the FLSA.’” Hogan,

821 F. Supp. 2d at 1284 (explaining that broad release clauses and confidentiality

provisions “may be standard to civil litigation, but in the context of the FLSA, they

represent ‘side deals’” or concessions that employees should not have to make to

receive wages due and stating that courts should “closely examine[]” such clauses

to determine whether the clauses are overbroad or unfair) (quoting Moreno v.

Regions Bank, 729 F. Supp. 2d 1346, 1351 (M.D. Fla. 2010)). Thus, the release

language in the parties’ Settlement Agreement and Release is unenforceable to the

extent that it calls for release of any claim other than the plaintiffs’ pending FLSA

claims.

      III.   CONCLUSION

      For the reasons stated above, the Court approves the parties’ proposed

settlement of Jane Doe 1, Jane Doe 2, and Jane Doe 3’s FLSA claims. The Court


                                         7
concludes that there is a bona fide dispute regarding plaintiffs’ FLSA claims, and

the terms that the parties have negotiated constitute a fair and reasonable resolution

of that dispute. The Court grants the plaintiffs’ motion to strike or dismiss Foxx

Tails’s counterclaim. (Doc. 48). The Court will enter a separate order dismissing

the plaintiffs’ claims with prejudice and closing the file.

      DONE and ORDERED this October 3, 2018.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE




                                           8
